Allowable Subject Matter
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 23-43 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
The prior art is silent in teaching wherein during execution of a web-based application, providing a graphical user interface (GUI) for display at a client device, the GUI including a history component, the history component including a hierarchical structure identifying one or more primary tabs and a set of sub-tabs, each sub-tab being identified in association with a corresponding primary tab; obtaining an indication of a user selection, via a selection component of the GUI, of a primary tab, the selection component being external to the history component; and responsive to obtaining the indication of the user selection, providing information pertaining to one or more data objects associated with the selected primary tab, the data objects being stored in at least one database of the database system; and updating the history component of the GUI such that only a single instance of the selected primary tab is included in the one or more primary tabs, and an indicator of how recent the selected primary tab was accessed is provided and in combination with all other claimed elements of independent claims 1, 30 and 37. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID E CHOI/Primary Examiner, Art Unit 2174